Title: To Thomas Jefferson from William S. Cardell, 11 January 1821
From: Cardell, William S.
To: Jefferson, Thomas


Dear Sir,
New York
11th Jan 1821
I had the honor to address you in in February last, in behalf of a number of Gentlemen, on the subject of an institution for promoting the literature of our country. The correspondence on the subject has been extensive and interesting, and the society is organised under very encouraging prospects. The enclosed circular which is in part an amplification of my former letter will explain the leading principles and objects.The officers elected are John Quincy Adams President—Judge Livingston, Judge Story and Hon. William Lowndes, Vice Presidents.—Alex. Mc Leod D.D. Rec. Sec. John Stearns M.D. (President of N.Y. State Med. Society) Treasurer.—Counsellors, Chancellor Kent, Daniel Webster, Boston, Bishop Brownell Con. John M. Mabor, D.D. Joseph Hopkinson N. Jersey, P. S. Du Ponceau LL.D. Phil. John L. Taylor, North Carolina, H. Clay, Kentucky. There are 2 vacancies. Dr Smith of William and Mary Col. is proposed to fill one, and Doct Dane President of Dartmouth the other.Among other transactions of this institution, it is made my duty, Sir, respectfully to communicate to you their unanimous  election of you as an honorary member. The other honorary members are Hon. John Adams James Madison, James Munroe, C. C. Pinckney, John Jay and John Trumbull.The society of course can have no expectation of exalting the dignity of men who have  passed thro all forms and degrees of honor which a nation can confer: but it is the highest tribute of respect in our power to offer, and the cordial approbation expressed by those distinguished citizens gives to the institution the more additional usefulness to our country.There is more coincidence of opinion and more concert in action than were anticipated on a subject so new and among men so widely scattered.The only publication made by the society is the offer of a premium of 400  Dollars and a gold medal for the best American History, calculated for a days book in Academies and Schools. Several other premiums are proposed copies of which will be printed and circulated in a few days to obtain the opinions of members respecting the selection of objects.Accept Sir this renewed assurance of my high consideration and respect.W. S. CardellCorresponding See.  Am. Acad. of Lang. & B. Lettres.